DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 12-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the tube sheet" in line 8-9.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “the tube sheet assembly”.
The additional claims are rejected as depending from claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nehlen III, US 9,302,205 in view of Yamamoto et al. US 5,409,515.

Claim 1, Nehlen teaches an apparatus comprising: a casing (22) having an interior cavity and extending between a fluid inlet (50) and a fluid outlet (48) at opposed ends thereof, a tube sheet assembly (32) spanning the interior cavity and having a plurality of bores (34) therethrough and a plurality of filter media tubes (8), each extending from one of the plurality of bores in the tube sheet assembly and at least one restrictor plate (10) having an outline, the restrictor plate being adapted to sealably obstruct all of the plurality of bores of the tube sheet assembly located thereunder (fig. 1-5, col. 11, lines 5-25). Nehlen does not teach the restrictor plate having an outline less than an outline of the tube sheet.
Yamamoto teaches an apparatus comprising a tube sheet assembly (9) within a casing (11) and having a plurality of bores (13) therethrough, a plurality of filter media tubes (10) each extending from one of the plurality of bores in the tube sheet assembly, 
Claims 2-3, Nehlen further teaches the tube sheet assembly comprises a plurality of retaining plates (1-5) sandwiched together with a tube sheet plate (6) (fig. 1-5); and the tube sheet plate and the retaining plates are bolted together (fig. 1-5, col. 3, lines 42-63).
Claim 12, Yamamoto teaches a selective number of bores may be obstructed and thus a unique number of bores may be obstructed in a number of configurations (fig. 2, col. 10, lines 47-51).
Claim 13, Yamamoto does not teach the at least one restrictor plate having an outline corresponding to radial segments forming the tube sheet assembly. The recited outline is merely a recitation of a change in the shape of the outlet of the restrictor plate and does not provide a patentable distinction over the prior art. The configuration of the apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant, In re Dailey, 149 USPQ 47 (1966).

Claims 1 and 12-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nehlen III, US 10,406,458 in view of Yamamoto et al. US 5,409,515.

Claim 1, Nehlen teaches an apparatus comprising: a casing (34) having an interior cavity and extending between a fluid inlet (N) and a fluid outlet at opposed ends thereof, a tube sheet assembly (43) spanning the interior cavity and having a plurality of bores therethrough and a plurality of filter media tubes (31), each extending from one of the plurality of bores in the tube sheet assembly (fig. 2-13). Nehlen does not teach a restrictor plate having an outline less than an outline of the tube sheet.
Yamamoto teaches an apparatus comprising a tube sheet assembly (9) within a casing (11) and having a plurality of bores (13) therethrough, a plurality of filter media tubes (10) each extending from one of the plurality of bores in the tube sheet assembly, and at least one restrictor plate (31) having an outline less than an outline of the tube sheet assembly, the at least one restrictor plate being adapted to sealably obstruct all of the plurality of bores of the tube sheet assembly located thereunder. It would have been obvious to one of ordinary skill in the art to use the restrictor plate of Yamamoto in the apparatus of Nehlen as a way to selectively close multiple filter elements (fig. 2, col. 10, lines 47-51).
Claim 12, Yamamoto teaches a selective number of bores may be obstructed and thus a unique number of bores may be obstructed in a number of configurations (fig. 2, col. 10, lines 47-51).
In re Dailey, 149 USPQ 47 (1966).
Claims 14-22, Nehlen further teaches suspension rod (46) extending from a top portion of the casing to the tube sheet assembly for supporting the tube sheet assembly (fig. 2-13); the interior cavity includes a downwardly oriented shelf (55) and the tube sheet assembly is drawn upwards into engagement with the shelf by an actuator (45) operable to draw the suspension rod upward (fig. 2-13); the suspension rod and the tube sheet assembly are rotatable bout a vertical axis as there is not structure disclosed in Nehlen to prevent rotation of the elements (fig. 2-13); a seal (61) surrounds the suspension rod (fig. 2-13), the recitation of the seal being a rotary seal is a recitation of intended use and does not provide any further structural limitations to the seal; the seal comprises a bushing (60) sealably surrounding the suspension rod and a bushing support sleeve, in which (60) is located, supported by a top portion of the casing (fig. 2-21); the bushing support sleeve comprises a unitary tubular member having a cylindrical shell and a bottom shoulder wherein the bushing is received within the cylindrical shell and supported by the bottom shoulder at (66) (fig. 2-21); and a seal (66) between the bushing and the bottom shoulder (fig. 2-21).

Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nehlen III, US 9,302,205 in view of Yamamoto et al. US 5,409,515, as applied to claim 2 above, and further in view of Hubbard US 3,416,669.

	Claim 4, Nehlen in view of Yamamoto teaches the apparatus of claim 2 but does not teach the retaining plates each comprise a plurality of segments.
	Hubbard teaches an apparatus comprising: a casing having an interior and having an inlet and outlet, a tube sheet assembly (15) spanning the interior cavity and having a plurality of bores therethrough, and a plurality of filter media tubes (16) each extending from one of the plurality of bores in the tube sheet assembly, and a retaining plate comprising a plurality of segments (74) arranged along a common plane with each other to form a common retaining plate (fig. 1, 10). The use of segments to retain filter tubes to a tube sheet plate is a known technique in the art as demonstrated by Hubbard and would have been within the normal capabilities of one of ordinary skill in the art. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Claims 5-7, Hubbard further teaches the segments comprise radial segments forming a common circular retaining plate (fig. 10); Nehlen further teaches support braces that divide a tube sheet into segments (fig. 1); Hubbard shows the segments form a radial angle of 30 degrees as the circles is divided into 12 parts (fig. 10) and Nehlen shows the braces dividing the tube sheet into 6 parts and therefore a radial angle of 45 degrees (fig. 1).

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nehlen III, US 9,302,205 in view of Yamamoto et al. US 5,409,515, as applied to claim 2 above, and further in view of Gianneli US 4,293,414.

	Nehlen in view of Yamamoto teaches the apparatus of claim 1 and figure 5 appears to show the casing comprises a unitary construction having a permanently connected top portion however, this is not expressly taught by Nehlen.
	Gianneli teaches an apparatus comprising: a casing (10) having an interior cavity and an inlet and outlet, a tube sheet spanning the interior cavity having a plurality of bores therethrough and a plurality of filter media tubes (18), the casing comprises a unitary construction having a permanently connected top portion (11) and an access port (22) therethrough into the interior cavity and the access port is sized to permit elements forming the tube sheet assembly to be passed therethrough (fig. 1). It would have been obvious to one of ordinary skill in the art to use the casing design and access port of Gianneli because the casing design allows for the filter elements to be placed into and removed from the filter casing through the access port and allows access as desired (col. 5, lines 45-53).

Claims 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nehlen III 10,406,458 in view of Yamamoto et al. US 5,409,515, as applied to claim 2 above, and further in view of applicant’s admission of prior art.

Claim 23, Nehlen ‘458 in view of Yamamoto teaches the apparatus of claim 20, as detailed above, and further teaches an actuator (45) connected to a top end of the bushing support sleeve and a top end of the suspension rod (fig. 2-21) but does not teach the actuator being an air spring. Applicant admits as prior art that air springs are known actuators (paragraph 36). The actuator of Nehlen and the claimed air spring are functional equivalents. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Claims 24 and 25, Nehlen teaches the bushing is sealed to a shoulder of a bushing support sleeve but does not teach a retaining plate between the bushing and the actuator or a shim between the bushing and the actuator. One of ordinary skill in the art would readily recognize that the bushing would need to be held down in sealing contact with the shoulder to prevent a leak of fluid around the bushing. Nehlen does not teach how the bushing would be held down as there is no structure disclosed in Nehlen to prevent the bushing from moving upward and losing sealing connection with the shoulder. The use of a retaining plate and a shim would have been an obvious technique to one of ordinary skill in the art as these techniques are commonly used to hold a structure in a desired position. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778